DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liao et al. (US 9,607,873) in view of Okabe et al. (US 2017/0170042).

Regarding claim 1, Liao et al. teaches a semiconductor manufacturing device comprising: 
a load port unit, 100, a substrate transfer unit, 300, and a process performing unit, 400, which are sequentially arranged along a transfer path of a semiconductor substrate, see figure 6, 
wherein the load port unit is received to the substrate transfer unit and is equipped with a load door, 202, movable relative to the substrate transfer unit and an air introduction flow path, 108, connecting the inside and the outside of the substrate transfer unit below the load door, see figures 6-8,
wherein the substrate transfer unit has a substrate processing module limiting a process space of the semiconductor substrate and connected with the load port unit and the process performing unit, see figures 6-8.  Liao et al. further teaches purified air flow that flows toward the substrate processing module from the FOUP through an opening corresponding to the load door, see column 11, lines 1+. 


Regarding claim 2, Liao et al. teaches the load port unit comprises a base portion, a placement portion, 102, and a column portion, wherein the base portion has a shelf surface that leans on the column portion in the form of a shelf and is perpendicular to a rod door, wherein a mount portion is parallelly placed with the shelf surface on the shelf surface of the base portion and fixed to the shelf surface, wherein the column portion supports the base portion and is perpendicular to the shelf surface around an edge of the shelf surface, and rises higher than the shelf surface, so as to have the load door at a higher level than the shelf surface, see figure 6.

Regarding claim 3, Liao et al. teaches the base portion, the placement portion and the column portion may have at least one air introduction flow path, see figures 6-8.

Regarding claim 4, Liao et al. does not teach positioning pins.  Okabe et al. teaches the placement portion may include a plurality of positioning pins for adjusting the position of the FOUP and 

Regarding claim 5, Liao et al. teaches the FOUP has air-receiving holes of the same number with air introduction flow path on one side surface thereof.  Okabe et al. teaches the FOUP is closely contacted to the placement portion through a plurality of the positioning pins and the lock ring when the FOUP is seated in front of the rod door of the load port unit, so as to align the air-receiving hole with the air introduction flow path.

Regarding claim 6, Liao et al. teaches the substrate processing module may include a substrate transfer device including a multi-joint robot arm, wherein the multi-joint robot arm may be inserted into a gate of the load port unit and a gate of the process performing unit through the substrate transfer device, see figures 6-8.

Regarding claim 20, Liao et al. teaches  the load port unit, the substrate transfer unit, and the process performing unit are placed on a floor of a semiconductor manufacturing factory, wherein the semiconductor manufacturing device further comprises a ventilation unit below the floor of the semiconductor manufacturing factory, wherein the ventilation unit, connected to the substrate processing module through an air outlet pipe, receives the dry purified air from the substrate processing module and discharge the dry purified air toward the atmosphere, wherein the process performing unit is supplied with a semiconductor substrate at the substrate processing module through a multi-joint .

Allowable Subject Matter
Claims 7-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 claims the air supply modules includes an air injection part with a control unit, a humified compressed air supply section, an air regeneration section, an air storage tank, and a mass flow controller.  These features were not found to be taught by the prior art.  Claim 7, and those that depend therefrom claims 8-19, are objected to.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KAITLIN S JOERGER whose telephone number is (571)272-6938.  The examiner can normally be reached on M-F 7:30-5 (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571)272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available 


/KAITLIN S JOERGER/Primary Examiner, Art Unit 3652                                                                                                                                                                                                        



4 May 2021